PER CURIAM:
Norman Davis appeals his convictions following a jury trial of three counts of statutory sodomy in the second degree, section 566.064, RSMo 2016, one count of attempted statutory sodomy in the second degree, section 566.064, RSMo 2016, and one count of patronizing prostitution, section 567.030, RSMo 2016. On appeal, he challenges two evidentiary rulings. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of convictions is affirmed. Rule 30.25(b).